DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2019, 12/06/2019, 08/20/2020 & 01/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 recite “idle state”, “intermediate state”, “updated data”, and “warm-up sate”. It is unclear as to what these entail. The lack of antecedent basis makes the scope of the claim indeterminate. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 & 8 are rejected under 35 U.S.C 103 as being unpatentable over Hayter et al. (US 2008/0278331), hereon referred to as Hayter. 
	In regards to claim 1, Hayter discloses placing the transmitter in an idle state (When the transmitter unit 102 is connected or coupled to the respective electrodes of the analyte sensor that is positioned in a transcutaneous manner under the skin layer of the patient, the transmitter unit 102 is configured to wake up from its low power or sleep state (idle state), and power up the various components of the transmitter unit 102. In the active state, the transmitter unit 102 may be further configured to receive and process sensor signals received from the analyte sensor (FIG. 1) (830), and thereafter, transmit the processed sensor signals (840) to, for example, the receiver unit; Paragraphs 0086-0091; Fig.1, Fig.7-8); receiving a command at a first display device, the command requiring exchange of data with the transmitter (The primary receiver unit 104 (FIG. 1) in one aspect may be configured to retrieve or generate a close proximity command (710) for transmission to the transmitter unit; Paragraphs 0086-0091; Fig.1, Fig.7-8); placing the first display device in an intermediate state depending on a type of the command (The receiver unit (first display) is in an intermediate state as it awaits data being processed by the transmitter unit; Paragraphs 0086-0091; Fig.1, Fig.7-8); transitioning the transmitter from the idle state to an active state (When the transmitter unit 102 is connected or coupled to the respective electrodes of the analyte sensor that is positioned in a transcutaneous manner under the skin layer of the patient, the transmitter unit 102 is configured to wake up from its low power or sleep state (idle state), and power up the various components of the transmitter unit 102. In the active state, the transmitter unit 102 may be further configured to receive and process sensor signals received from the analyte sensor (FIG. 1) (830), and thereafter, transmit the processed sensor signals (840) to, for example, the receiver unit; Paragraphs 0086-0091; Fig.1, Fig.7-8); transmitting the command from the first display device to the transmitter (The transmitter unit 620 may be configured to receive very short-range commands from the primary receiver unit (first display); Paragraphs 0080; 0085); receiving a response including updated data relating to control of the transmitter from the transmitter (As such, in one embodiment, via the data path described above, the transmitter unit 102 is configured to transmit to the primary receiver unit 104 (FIG. 1), via the communication link 103 (FIG. 1), processed and encoded data signals received from the sensor unit (updated data).; Paragraphs 0039; 0086-0091; Fig.1, Fig.7-8); removing the first display device from the intermediate state (Once the transmitter unit processes data from the sensor unit, and transmits to the receiver unit (first display), the receiver unit is removed from an intermediate state Paragraphs 0086-0091; Fig.1, Fig.7-8); and displaying the updated data by the first display (The output 310 of the primary receiver unit 104 is configured to provide, among others, a graphical user interface (GUI) such as a liquid crystal display (LCD) for displaying information; Paragraphs 0048; 0086-0091; Fig.1, Fig.7-8).
While Hayter discloses the limitations of claim 1, Hayter does not explicitly disclose ”intermediate sate”. However, as mentioned in the specification of the instant application, “intermediate state” can simply refer to a state of a device while it awaits data to complete processing. Hayter mentions several instances in which the receiver unit (display unit) is in an “active state” waiting to receive, or change states once data has completed being processed. 
	Applicant is notified that the use of conditional language indicates that the limitation may or may not occur and therefor does not move to distinguish over prior art.  
In regards to claim 2, Hayter discloses receiving a plurality of commands at the first display device; maintaining a queue including the plurality of commands; and transmitting the plurality of commands from the queue to the transmitter when the transmitter transitions from the idle state to the active state (The Examiner takes official notice that the transmitting of multipole commands is merely a design choice, and does not further limit the invention. As Hayter functionally can transmit several types of commands, is obvious to an ordinary skill in the art that it could transmit a plurality of commands; The transmitter unit 620 may be configured to receive very short-range commands from the primary receiver unit (first display); Paragraphs 0080; 0085).
In regards to claim 3, Hayter discloses receiving, at a second display device, the response including the updated data; and displaying the updated data by the second display (The output 310 of the primary receiver unit 104 is configured to provide, among others, a graphical user interface (GUI) such as a liquid crystal display (LCD) for displaying information at the first or second receiver unit (second display unit); Paragraphs 0048; 0086-0091; Fig.1, Fig.7-8).
In regards to claim 4, Hayter discloses the command comprises a stop command for the transmitter; the intermediate state comprises displaying that the command has been received and is being processed; and displaying the updated data comprises displaying that the stop command has been processed by the transmitter (The Examiner takes official notice that the receiving and displaying of processed commands is merely a design choice, and does not further limit the invention. As Hayter functionally can transmit and display the processing of several types of command, is obvious to an ordinary skill in the art that it could transmit, receive, process and display a stop command; The output 310 of the primary receiver unit 104 is configured to provide, among others, a graphical user interface (GUI) such as a liquid crystal display (LCD) for displaying information; Paragraphs 0048; 0086-0091; Fig.1, Fig.7-8).
In regards to claim 5, Hayter discloses the command comprises a start command for the transmitter; the intermediate state comprises displaying a warm-up state for the transmitter; and displaying the updated data comprises displaying that the start command has been processed by the transmitter  (The Examiner takes official notice that the receiving and displaying of processed commands is merely a design choice, and does not further limit the invention. As Hayter functionally can transmit and display the processing of several types of command, is obvious to an ordinary skill in the art that it could transmit, receive, process and display a start command; The output 310 of the primary receiver unit 104 is configured to provide, among others, a graphical user interface (GUI) such as a liquid crystal display (LCD) for displaying information; Paragraphs 0048; 0086-0091; Fig.1, Fig.7-8).
	In regards to claim 8, Hayter discloses the command and the second command comprise a start command (The Examiner takes official notice that the receiving and displaying of processed commands is merely a design choice, and does not further limit the invention. As Hayter functionally can transmit and display the processing of several types of command, is obvious to an ordinary skill in the art that it could transmit, receive, process and display a start command; The output 310 of the primary receiver unit 104 is configured to provide, among others, a graphical user interface (GUI) such as a liquid crystal display (LCD) for displaying information; Paragraphs 0048; 0086-0091; Fig.1, Fig.7-8).; and the updated data indicates a sensor warm-up state (The transmitted updated data may include the calibration data of the sensor (warm-up state); Paragraphs 0046; 0062-0063. 

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if they would overcome the 112 rejection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                                                                                                                                                        
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495